DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant claim to priority to National Stage Application No. PCT/US2017/030925 filed May 3, 2017, to U.S. Provisional Application No. 62/471,929 filed March 15, 2017, to U.S. Provisional Application No. 62/448,796 filed January 20, 2017, to U.S. Provisional Application No. 62/428,696 filed December 1, 2016, to U.S. Provisional Application No. 62/422,932 filed November 16, 2016, to U.S. Provisional Application No. 62/416,026 filed November 1, 2016, to U.S. Provisional Application No. 62/399,091 filed September 23, 2016, to U.S. Provisional Application No. 62/354,437 filed April 24, 2016, to U.S. Provisional Application No. 62/334,076 filed May 10, 2016, to U.S. Provisional Application No. 62/332,352 filed May 5, 2016, to U.S. Provisional Application No. 62/331,328 filed May 3, 2016.

Status of Claims 
Claims 1-22, filed November 2, 2018, are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant’s lack of submission of an Information Disclosure Statement. 

Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-5,  drawn to a method for pulmonary health management, the method comprising receiving pulmonary health management information and receiving environmental data. 

Group III: Claims 13-22, drawn to a method for pulmonary health management for a patient, the method comprising identifying an initiation of an inhalation cycle by the patient and determining a trigger point. 

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
Group I has at least a receiving pulmonary health management information from one or more inhalation devices over a network, each of the one or more inhalation devices having one or more pressure sensors measuring a flow rate of an air flow through a tube of the inhalation device, receiving environmental data for one or more geographical locations in which the one or more inhalation devices are deployed, the environmental data captured using one or more environmental sensors and corresponding to an ambient air condition of each of the one or more geographical locations, correlating the pulmonary health management information with the environmental data based on at least one management parameter using at least one computing unit, and generating air analytics from the correlated data using the at least one computing unit that Groups II and III do not have. 
Group II has at least a receiving a peak inspiratory flow measurement achieved during inhalation by the patient, the peak inspiratory flow measurement generated based on a minimum pressure of an air flow during the inhalation, receiving a pulmonary output for the patient, the pulmonary output determined by measuring a maximum flow achieved during an exhalation; generating pulmonary health management information for the patient using at least one computing unit, the pulmonary health management information including a pulmonary health 
Group III has at least an identifying an initiation of an inhalation cycle by the patient, determining a trigger point in the inhalation cycle by measuring a flow rate of an air flow using one or more pressure sensors, spraying an aerosol plume into the air flow, generating an ejection of a set of droplets automatically into the aerosol plume at the trigger point using an ejector assembly, and validating the ejection of the set of droplets that Groups I and II do not have.

The common technical features of Groups I-III are at least a method for pulmonary health management for a patient, the method comprising generating pulmonary health management information for the patient using at least one computing unit and measuring a flow rate of an air flow using one or more pressure sensors. These common features are disclosed by Schindhelm et al. (U.S. Pub. No. 2015/0164375; hereinafter: “Schindhelm”).  Schindhelm discloses a method for pulmonary health management for a patient (cardio-pulmonary health monitoring apparatus for a patient, Abstract), the method comprising generating pulmonary health management information for the patient using at least one computing unit [7001(computing unit), 7006 (processor); Fig. 7a; Abstract; ¶¶ 0059-00665, generating sleep disordered breathing features and predicting if a clinical even is likely] and measuring a flow rate of an air flow using one or more pressure sensors [¶¶ 0043, 0493; Schindhelm discloses signal representative of flow was measured using a pressure sensor (transducer; ¶ 0493).]. Since the common technical features are previously disclosed by the Schindhelm, these common features are not special and so Groups I-III lack unity.


A telephone call was not made due to the complexity of this requirement for lack of unity.  (See MPEP 812.01)

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/
Examiner, Art Unit 3785